DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.

Status of the Claims
Claims 1-20 of US application 16/830,837 filed 3/26/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 11/30/21. Claims 1, 4-6, 8, 10, 12, 16, and 18-20 were amended. Claims 2-3 and 17 were cancelled. Claim 21 was newly added. Claims 1, 4-16, and 18-21 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 5/9/22. Claims 1, 8, 10, 16 and 21 were amended. Claims 1, 4-16 and 18-21 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments to claims 1, 8, and 10 have resolved the minor informalities objected to in the final rejection. The objections to these claims are therefore withdrawn. Claim 16, however, is still objected to since the claim still recites “feedback associated with the control” instead of “feedback associated with [[the]] control”.
Regarding the claim rejections under 35 USC 112: examiner previously rejected claim 21 under 35 USC 112(b) as being indefinite for introducing a limitation “feedback” without clarifying whether this feedback was the same as the “feedback” recited in claim 1. Applicant’s amendments have clarified that the “feedback” in claim 21 is “additional feedback”. Therefore, the 112(b) rejection of claim 21 is withdrawn.
Regarding the claim rejections under 35 USC 102 and 103: Applicant's arguments filed 5/9/22 have been fully considered but they are moot because they refer to newly amended portions of the claim language. The previous rejections of claims 1, 6-10, 16, and 19-20 under 35 USC 102(a)(1) and claims 4-5, 11-15, 18 and 21 under 35 USC 103 are withdrawn. However, a new grounds of rejection is made in view of Herb (US 20180111616 A1), hereinafter referred to as Herb.

Claim Objections
Claims 1, 8, 16 and 21 are objected to because of the following informalities:
In claims 1, 8 and 16, “the speed” should be “[[the]] a speed”
In claim 8, “continue driving the vehicle” should be “continuing to drive the vehicle”
In claim 16, “feedback associated with the control” should be “feedback associated with [[the]] control”
In claim 16, “continuing driving the vehicle” should be “continuing to drive the vehicle”
In claim 16, “using the adjusted set of preferred control parameters” should be “using the adjusted set of 
In claim 21, “the group consisting of” should be “[[the]] a group consisting of”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1), hereinafter referred to as Thomas and Herb, respectively.
Regarding claim 1, Thomas discloses A system for adapting an adaptive cruise control system of a vehicle (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs [0019-0026]), the system comprising: 
an electronic processor of the system (See at least Fig. 2 in Thomas: Thomas discloses that the method may be executed by an ECU 14 of the vehicle [See at least Thomas, 0018]), the electronic processor configured to 
drive the vehicle using a control parameter of the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]), 
receive, from a driver of the vehicle, a request to activate a learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]. The manual override may be regarded as a request to activate a learning mode for the adaptive cruise control system),
activate, in response to receiving the request, the learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]), 
receive, from the driver via an accelerator pedal or a brake pedal of the vehicle, feedback associated with control of the speed of the vehicle (See at least Fig. 2 in Thomas: Thomas discloses that from steps 112-122, location, terrain, road conditions, and a cruise control action from the driver, such as a throttle position set by the driver, a gear position set by the driver, and a brake demanded by the driver, are detected by ECU 14 [See at least Thomas, 0019]. Thomas further discloses that ECU 14 determines the distance to the forward vehicle at step 124 responsive to the override [See at least Thomas, 0019]), and
adjust the control parameter of the adaptive cruise control system based on the feedback (See at least Fig. 2 in Thomas: Thomas discloses that in a step 130, the ECU 14 creates a current driver behavior profile identifying the cruise control system 12 override based on current geographic location of the vehicle 10, road terrain of the current geographic location of the vehicle 10, the current road condition, the respective actions taken by the driver and, and the distance to the forward vehicle 24 [See at least Thomas, 0020]. Thomas further discloses that the current driver behavior profile is transmitted from the ECU 14 to the driver memory 40, where it is stored, in a step 132 [See at least Thomas, 0020]. Thomas further discloses that from steps 134-142, additional steps are taken in order to validate and create the profile [See at least Thomas, 0021-0024]. Thomas further teaches that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]). 
However, Thomas does not explicitly teach the system wherein the processor is further configured to continue driving the vehicle using the adjusted control parameter following receiving the feedback from the driver via the accelerator pedal or the brake pedal.
However, Herb does teach a cruise control system wherein the processor is further configured to continue driving the vehicle using the adjusted control parameter following receiving the feedback from the driver via the accelerator pedal or the brake pedal (See at least Fig. 4 in Herb: Herb teaches that when the driver depresses the acceleration pedal 22 (step 420), the vehicle 10 accelerates, and when the driver releases the acceleration pedal 22 and it returns to a zero position, the target speed is set and the controller maintains the vehicle 10 at this speed using the drivetrain 12, braking system 16, and sensor(s) 26 (step 430) [See at least Herb, 0026]. Herb further teaches that, while driving, the driver will inevitably need to adjust the speed of the vehicle 10, and the driver can accomplish this by adjusting the target speed stored in the controller 18 by depressing the acceleration pedal 22 or brake pedal 24 wherein, depending on which pedal is depressed, the speed of the vehicle 10 changes due to torque applied by the drivetrain 12 or the braking system 16 and whenever a pedal is released, the target speed is updated (step 440) [See at least Herb, 0027]). Both Herb and Thomas teach methods for actuating cruise control of a vehicle. However, only Herb explicitly teaches where, following cruise control overrides via the accelerator or brake, the vehicle continues to drive at the new speed rather than cancelling the cruise control or returning to the old cruise control speed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas so that the cruise control overrides continue to drive the vehicle at the new adjusted speed rather than cancelling the cruise control operation, as in Herb. Doing so improves safety of the system by allowing the vehicle to continue to drive at a speed deemed safe by the user rather than having the vehicle stop speed control altogether or return to an unsafe speed.

Regarding claim 6, Thomas in view of Herb teaches The system of claim 1, wherein the control parameter of the adaptive cruise control system includes at least one selected from a group consisting of an acceleration parameter and a braking parameter (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]).

Regarding claim 7, Thomas in view of Herb teaches The system of claim 1, wherein the electronic processor is further configured to update a driver profile based on the adjusted control parameter (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs [0019-0026]).

Regarding claim 8, Thomas discloses A method for adapting an adaptive cruise control system of a vehicle (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs [0019-0026]), the method comprising: 
accessing a driver profile identifying a set of control parameters for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0025]); 
driving the vehicle with the adaptive cruise control system using the set of control parameters (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0025]); 
receiving, from a driver of the vehicle, a request to activate a learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]. The manual override may be regarded as a request to activate a learning mode for the adaptive cruise control system);
activating, with an electronic processor, a learning mode of the adaptive cruise control system in response to receiving the request (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]); 
receiving, from the driver via an accelerator pedal or a brake pedal of the vehicle, feedback associated with control of the speed of the vehicle (See at least Fig. 2 in Thomas: Thomas discloses that from steps 112-122, location, terrain, road conditions, and a cruise control action from the driver, such as a throttle position set by the driver, a gear position set by the driver, and a brake demanded by the driver, are detected by ECU 14 [See at least Thomas, 0019]. Thomas further discloses that ECU 14 determines the distance to the forward vehicle at step 124 responsive to the override [See at least Thomas, 0019]); and
adjusting, with the electronic processor, at least one control parameter included in the set of control parameters based on the feedback (See at least Fig. 2 in Thomas: Thomas discloses that in a step 130, the ECU 14 creates a current driver behavior profile identifying the cruise control system 12 override based on current geographic location of the vehicle 10, road terrain of the current geographic location of the vehicle 10, the current road condition, the respective actions taken by the driver and, and the distance to the forward vehicle 24 [See at least Thomas, 0020]. Thomas further discloses that the current driver behavior profile is transmitted from the ECU 14 to the driver memory 40, where it is stored, in a step 132 [See at least Thomas, 0020]. Thomas further discloses that from steps 134-142, additional steps are taken in order to validate and create the profile [See at least Thomas, 0021-0024]. Thomas further teaches that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]). 
However, Thomas does not explicitly teach the method wherein the method further comprises continuing driving of the vehicle using the adaptive cruise control system using the at least one adjusted control parameter following receiving the feedback from the driver via the accelerator pedal or the brake pedal.
However, Herb does teach a cruise control system wherein the processor is further configured to continue driving the vehicle using the cruise control system using the at least one adjusted control parameter following receiving the feedback from the driver via the accelerator pedal or the brake pedal (See at least Fig. 4 in Herb: Herb teaches that when the driver depresses the acceleration pedal 22 (step 420), the vehicle 10 accelerates, and when the driver releases the acceleration pedal 22 and it returns to a zero position, the target speed is set and the controller maintains the vehicle 10 at this speed using the drivetrain 12, braking system 16, and sensor(s) 26 (step 430) [See at least Herb, 0026]. Herb further teaches that, while driving, the driver will inevitably need to adjust the speed of the vehicle 10, and the driver can accomplish this by adjusting the target speed stored in the controller 18 by depressing the acceleration pedal 22 or brake pedal 24 wherein, depending on which pedal is depressed, the speed of the vehicle 10 changes due to torque applied by the drivetrain 12 or the braking system 16 and whenever a pedal is released, the target speed is updated (step 440) [See at least Herb, 0027]). Both Herb and Thomas teach methods for actuating cruise control of a vehicle. However, only Herb explicitly teaches where, following cruise control overrides via the accelerator or brake, the vehicle continues to drive at the new speed rather than cancelling the cruise control or returning to the old cruise control speed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas so that the cruise control overrides continue to drive the vehicle at the new adjusted speed rather than cancelling the cruise control operation, as in Herb. Doing so improves safety of the system by allowing the vehicle to continue to drive at a speed deemed safe by the user rather than having the vehicle stop speed control altogether or return to an unsafe speed.

Regarding claim 9, Thomas in view of Herb teaches The method of claim 8, further comprising: updating the driver profile based on the at least one adjusted control parameter (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs [0019-0026]).

Regarding claim 10, Thomas in view of Herb teaches The method of claim 8, wherein accessing the driver profile includes accessing the driver profile in response to activating the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system as a default profile [See at least Thomas, 0025]. It will therefore be appreciated that this profile is the one initially used whenever the ACC is activated).

Regarding claim 16, Thomas discloses A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs via a method executed by ECU 14 [0019-0026]), the set of functions comprising: 
in response to activation of an adaptive cruise control system, accessing a driver profile identifying a set of control parameters for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0025]); 
driving the vehicle with the adaptive cruise control system using the set of control parameters (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0025]); 
receiving, from a driver of the vehicle, a request to activate a learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]. The manual override may be regarded as a request to activate a learning mode for the adaptive cruise control system);
detecting activation of a learning mode of the adaptive cruise control system in response to the request (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]); 
receiving, from the driver via an accelerator pedal or a brake pedal of the vehicle, feedback associated with the control of the speed of the vehicle (See at least Fig. 2 in Thomas: Thomas discloses that from steps 112-122, location, terrain, road conditions, and a cruise control action from the driver, such as a throttle position set by the driver, a gear position set by the driver, and a brake demanded by the driver, are detected by ECU 14 [See at least Thomas, 0019]. Thomas further discloses that ECU 14 determines the distance to the forward vehicle at step 124 responsive to the override [See at least Thomas, 0019]); 
adjusting the set of control parameters based on the feedback (See at least Fig. 2 in Thomas: Thomas discloses that in a step 130, the ECU 14 creates a current driver behavior profile identifying the cruise control system 12 override based on current geographic location of the vehicle 10, road terrain of the current geographic location of the vehicle 10, the current road condition, the respective actions taken by the driver and, and the distance to the forward vehicle 24 [See at least Thomas, 0020]. Thomas further discloses that the current driver behavior profile is transmitted from the ECU 14 to the driver memory 40, where it is stored, in a step 132 [See at least Thomas, 0020]. Thomas further discloses that from steps 134-142, additional steps are taken in order to validate and create the profile [See at least Thomas, 0021-0024]. Thomas further teaches that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]); and
updating the driver profile based on the adjusted set of control parameters (See at least Fig. 2 in Thomas: Thomas teaches that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]).
However, Thomas does not explicitly teach the computer-readable medium wherein the instructions further comprise continuing driving the vehicle using the adaptive cruise control system using the adjusted set of preferred control parameters following receiving the feedback from the driver via the accelerator pedal or the brake pedal.
However, Herb does teach a cruise control system wherein the processor is further configured to continue driving the vehicle using the cruise control system using the at least one adjusted set of preferred control parameters following receiving the feedback from the driver via the accelerator pedal or the brake pedal (See at least Fig. 4 in Herb: Herb teaches that when the driver depresses the acceleration pedal 22 (step 420), the vehicle 10 accelerates, and when the driver releases the acceleration pedal 22 and it returns to a zero position, the target speed is set and the controller maintains the vehicle 10 at this speed using the drivetrain 12, braking system 16, and sensor(s) 26 (step 430) [See at least Herb, 0026]. Herb further teaches that, while driving, the driver will inevitably need to adjust the speed of the vehicle 10, and the driver can accomplish this by adjusting the target speed stored in the controller 18 by depressing the acceleration pedal 22 or brake pedal 24 wherein, depending on which pedal is depressed, the speed of the vehicle 10 changes due to torque applied by the drivetrain 12 or the braking system 16 and whenever a pedal is released, the target speed is updated (step 440) [See at least Herb, 0027]). Both Herb and Thomas teach methods for actuating cruise control of a vehicle. However, only Herb explicitly teaches where, following cruise control overrides via the accelerator or brake, the vehicle continues to drive at the new speed rather than cancelling the cruise control or returning to the old cruise control speed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas so that the cruise control overrides continue to drive the vehicle at the new adjusted speed rather than cancelling the cruise control operation, as in Herb. Doing so improves safety of the system by allowing the vehicle to continue to drive at a speed deemed safe by the user rather than having the vehicle stop speed control altogether or return to an unsafe speed.

Regarding claim 19, Thomas in view of Herb teaches The computer-readable medium of claim 16, wherein adjusting the set of control parameters includes adjusting an acceleration parameter of the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]).

Regarding claim 20, Thomas in view of Herb teaches The computer-readable medium of claim 16, wherein adjusting the set of control parameters includes adjusting a deceleration parameter of the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]).

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1) in further view of Drown et al. (US 20180334167 A1), hereinafter referred to as Drown.
Regarding claim 4, Thomas in view of Herb teaches The system of claim 1 wherein the control parameter is a preceding vehicle distance parameter (Thomas discloses that ECU 14 of the vehicle may accelerate of decelerate the host vehicle 10 based on a current distance to a forward vehicle 24 [See at least Thomas, 0010]. Also see at least Fig. 2 in Thomas: Thomas further discloses that the current distance to the forward vehicle 24 is utilized to generate the new profile for the vehicle 10 after manual intervention by the driver [See at least Thomas, 0020]. Based on at least [0032] of applicant’s specification, this is similar to a time gap parameter in that both parameters determine how closely the host vehicle follows a preceding vehicle).
However, Thomas does not wherein the control parameter of the adaptive cruise control system is a time gap parameter.
However, Drown does teach a cruise control system wherein the control parameter of the adaptive cruise control system is a time gap parameter (Drown teaches that a controller 32 in communication with ACC 10 may be a controller having several switch inputs so that the driver can set the predetermined time gap and/or disable the ACC 10 [See at least Drown, 0017]. Drown further teaches that while the time gap ACC is enabled, the preset time gap may be increased or decreased by the driver as long as it is not decreased below 1.8 seconds [See at least Drown, 0021]). Both Drown and Thomas teach cruise control methods where parameters may be modified by users’ manual intervention. However, only Drown explicitly teaches where the parameter in question may be a time gap parameter and where the means of modifying the time gap parameter may be a manual switch.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas to also be able to receive a manual input to modify the time gap parameter via a switch, as in Drown. Doing so improves convenience for the driver by providing an easily accessible means for manually modifying the time gap parameter by a user during driving.

Regarding claim 5, Thomas in view of Herb in further view of Drown teaches The system of claim 4, wherein the electronic processor is configured to adjust the control parameter by at least one selected from a group consisting of increasing the time gap parameter of the adaptive cruise control system and decreasing the time gap parameter of the adaptive cruise control system (Drown teaches that a controller 32 in communication with ACC 10 may be a controller having several switch inputs so that the driver can set the predetermined time gap and/or disable the ACC 10 [See at least Drown, 0017]. Drown further teaches that while the time gap ACC is enabled, the preset time gap may be increased or decreased by the driver as long as it is not decreased below 1.8 seconds [See at least Drown, 0021]).

Regarding claim 18, Thomas in view of Herb teaches The computer-readable medium of claim 16.
However, Thomas does not explicitly disclose the computer-readable medium wherein adjusting the set of control parameters includes adjusting a time gap parameter of the adaptive cruise control system.
However, Drown does teach a cruise control system wherein adjusting the set of control parameters includes adjusting a time gap parameter of the adaptive cruise control system (Drown teaches that a controller 32 in communication with ACC 10 may be a controller having several switch inputs so that the driver can set the predetermined time gap and/or disable the ACC 10 [See at least Drown, 0017]. Drown further teaches that while the time gap ACC is enabled, the preset time gap may be increased or decreased by the driver as long as it is not decreased below 1.8 seconds [See at least Drown, 0021]). Both Drown and Thomas teach cruise control methods where parameters may be modified by users’ manual intervention. However, only Drown explicitly teaches where the parameter in question may be a time gap parameter and where the means of modifying the time gap parameter may be a manual switch.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas to also be able to receive a manual input to modify the time gap parameter via a switch, as in Drown. Doing so improves convenience for the driver by providing an easily accessible means for manually modifying the time gap parameter by a user during driving.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1) in further view of Singer (US 20180304860 A1), hereinafter referred to as Singer.
Regarding claim 11, Thomas in view of Herb teaches The method of claim 8.
However, Thomas does not explicitly teach the method further comprising: transmitting a report to a display of the vehicle, the report including a listing of adjustments to made to the set of control parameters.
However, Singer does teach a cruise control method further comprising: transmitting a report to a display of the vehicle, the report including a listing of adjustments to made to the set of control parameters (See at least Fig. 16 in Singer: Singer teaches a cruise control parameter adjustment interface which displays both default values for speed and following distance and adjusted values for speed and distance, all of which are modifiable by the user [See at least Singer, 0089-0090]. Because this display indicates the new values of these parameters after adjustment, it may be regarded as a report). Both Singer and Thomas teach cruise control parameter adjustment methods for the vehicle. However, only Singer explicitly teaches where parameter values may be displayed on a display screen of the vehicle before and after adjustment.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas to also include a display screen displaying adjustable values of the cruise control parameters, as in Singer. Doing so improves convenience for the user by allowing the user to easily view and modify the cruise control parameters.

Regarding claim 15, Thomas in view of Herb teaches The method of claim 8.
However, Thomas does not explicitly teach the method further comprising: generating and transmitting adjustment information for display, the adjustment information associated with the at least one adjusted control parameter.
However, Singer does teach a cruise control method further comprising: generating and transmitting adjustment information for display, the adjustment information associated with the at least one adjusted control parameter (See at least Fig. 16 in Singer: Singer teaches a cruise control parameter adjustment interface which displays both default values for speed and following distance and adjusted values for speed and distance, all of which are modifiable by the user [See at least Singer, 0089-0090]). Both Singer and Thomas teach cruise control parameter adjustment methods for the vehicle. However, only Singer explicitly teaches where parameter values may be displayed on a display screen of the vehicle for modification by a driver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control system of Thomas to also include a display screen displaying adjustable values of the cruise control parameters, as in Singer. Doing so improves convenience for the user by allowing the user to easily view and modify the cruise control parameters.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1) in further view of Hiratsuka et al. (US 20210114584 A1), hereinafter referred to as Hiratsuka.
Regarding claim 12, Thomas in view of Herb teaches The method of claim 8.
However, Thomas does not explicitly disclose the method further comprising: deactivating the learning mode of the adaptive cruise control system in response to receiving a deactivation request from a driver of the vehicle.
However, Hiratsuka does teach an ACC method further comprising: deactivating the learning mode of the adaptive cruise control system in response to receiving a deactivation request from a driver of the vehicle (See at least Figs. 6-7 in Hiratsuka: Hiratsuka teaches that an ACC system may have a mode in which the ACC ECU 10 is receptive to voice commands from the user to adjust the target speed of the ACC system [See at least Hiratsuka, 0107-0112]. This mode may be regarded as a learning mode since it is a mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed. Also see at least Fig. 11 in Hiratsuka: Hiratsuka teaches that speed increase requests are executed when ACC is already on [See at least Hiratsuka, 0148-0153]. Also see at least Fig. 5 in Hiratsuka: Hiratsuka teaches that the driver may request to turn the ACC off [See at least Hiratsuka, 0104-0106]. Hiratsuka further teaches that the driving support control stops when the operating state is an off state [See at least Hiratsuka, 0012]. It will therefore be appreciated that the ACC-off request of Fig. 5 may be regarded as a learning mode deactivation request, since it terminates the mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed). Both Thomas and Hiratsuka teach methods for modifying ACC parameters for a vehicle. However, only Hiratsuka explicitly teaches where increasing and decreasing of speed may occur via a voice command and where the learning mode in which these increasing and deceasing speeds are received may be deactivated via an ACC off command.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ACC system of Thomas to also allow its parameters to be adjusted via voice command and to have the learning mode in which these parameters are adjusted be deactivated by an ACC off command, as in Hiratsuka. Doing so improves convenience for the user by allowing the user to vocally change these parameters rather than entering a numerical value via another type of interface.

Regarding claim 14, Thomas in view of Herb teaches The method of claim 8.
However, Thomas does not explicitly teach the method further comprising: generating and transmitting a deactivation recommendation prompting deactivation of the learning mode.
However, Hiratsuka does teach an ACC method further comprising: generating and transmitting a deactivation recommendation prompting deactivation of the learning mode (See at least Figs. 6-7 in Hiratsuka: Hiratsuka teaches that an ACC system may have a mode in which the ACC ECU 10 is receptive to voice commands from the user to adjust the target speed of the ACC system [See at least Hiratsuka, 0107-0112]. This mode may be regarded as a learning mode since it is a mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed. Also see at least Fig. 11 in Hiratsuka: Hiratsuka teaches that speed increase requests are executed when ACC is already on [See at least Hiratsuka, 0148-0153]. Also see at least Fig. 5 in Hiratsuka: Hiratsuka teaches that the driver may request to turn the ACC off and confirm this request by following recommendation 502 [See at least Hiratsuka, 0104-0106]. Hiratsuka further teaches that the driving support control stops when the operating state is an off state [See at least Hiratsuka, 0012]. It will therefore be appreciated that recommendation 502 in Fig. is a deactivation recommendation, since it recommends a course of action to terminate the mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed). Both Thomas and Hiratsuka teach methods for modifying ACC parameters for a vehicle. However, only Hiratsuka explicitly teaches where increasing and decreasing of speed may occur via a voice command and where the learning mode in which these increasing and deceasing speeds are received may be deactivated by following instructions from an ACC-off message after the ECU detects a vocal ACC-off command.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ACC system of Thomas to also allow its parameters to be adjusted via voice command and to have the learning mode in which these parameters are adjusted be deactivated by following instructions from an ACC-off message after the ECU detects a vocal ACC-off command, as in Hiratsuka. Doing so improves reliability of the system by requiring the user to confirm when they wish to deactivate ACC, which reduces the likelihood that ACC will accidentally be deactivated due to the ECU mishearing a command.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1) in further view of Feldman et al. (US 20170021830 A1), hereinafter referred to as Feldman.
Regarding claim 13, Thomas in view of Herb teaches The method of claim 8, wherein the driver profile is associated with the identified driver (Thomas discloses that different behavior profiles are stored in the driver memory 40 for respective drivers [See at least Thomas, 0026]).
However, Thomas does not explicitly disclose the method further comprising: identifying a driver of the vehicle.
However, Feldman does teach a method for operating an ACC system of a vehicle further comprising: identifying a driver of the vehicle (Feldman teaches that the driver identification sensors 161 of a vehicle include sensors or other apparatus for identifying a current driver of the vehicle 100, where the identification of the driver is used to select a driver profile for the adaptive cruise control feature for the vehicle 100 [See at least Feldman, 0020]). Both Feldman and Thomas teach profile-based ACC systems for vehicles. However, only Feldman explicitly teaches where sensors within the vehicle may be used to identify the driver in order to select an appropriate driver profile for the ACC.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the profile-based ACC method of Thomas to also utilize sensors within the vehicle to identify the driver and select a profile, as in Feldman. Doing so improves convenience for a given driver by providing an easy means of selecting a particular driver profile that corresponds to them.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1) in further view of Wood-Eyre (US 8022831 B1), hereinafter referred to as Wood-Eyre.
Regarding claim 21, Thomas in view of Herb teaches The system of claim 1.
However, Thomas does not explicitly disclose the system wherein the electronic processor is further configured to generate a deactivation recommendation in response to one selected from the group consisting of a duration of elapsed time without receiving additional feedback, a particular travel distance without receiving additional feedback, and a number of performed vehicle maneuvers without receiving additional feedback.
However, Wood-Eyre does teach an automatic cruise control system wherein the electronic processor is further configured to generate a deactivation recommendation in response to one selected from the group consisting of a duration of elapsed time without receiving additional feedback (Wood-Eyre teaches that a vehicle can ask questions of the driver 42 such as "Are you drowsy?" and if there is "no response" 46 to the "yes or no" answer 44, the system 10 can ask the driver questions 48 such as "please respond, what is (2.times.3)-5, and/or any other pre-programmed messages [See at least Col 6, lines 29-43]. Wood-Eyre further teaches that if the responses are not correct, the system can go into contact others mode 50, and tell the driver "we are calling a friend", and then ask the driver to disengage the cruise control function [See at least Col 6, lines 29-43]. It will therefore be appreciated that a recommendation to deactivate cruise control is given response to the driver not providing feedback when asked the original question [See at least Col 6, lines 29-43]), a particular travel distance without receiving additional feedback, and a number of performed vehicle maneuvers without receiving additional feedback. Both Thomas and Wood-Eyre teach cruise control methods. However, only Wood-Eyre explicitly teaches where the driver may be prompted to disable cruise control when the driver does not respond to a question.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cruise control method of Thomas to also prompt the driver to disable cruise control in the event that the driver does not respond to a question posed by the vehicle system, as in Wood-Eyre. Doing so improves safety by helping the driver disable a consequential automated feature in an instance in which the driver may be too tired to pay attention to what the vehicle is doing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668